IN THE SUPREME COURT OF THE STATE OF IDAHO
                                 Docket No. 47612

  STATE OF IDAHO,                                     )
                                                      )
       Plaintiff-Appellant,                           )        Boise, September 2020 Term
                                                      )
  v.
                                                      )        Opinion Filed: December 22, 2020
  JEFFERY DWAYNE STEGALL,                             )
                                                      )        Melanie Gagnepain, Clerk
       Defendant-Respondent.                          )
                                                      )


        Appeal from the District Court of the First Judicial District, State of Idaho,
        Kootenai County. Cynthia K.C. Meyer, District Judge.

        The decision of the district court is affirmed.

        Lawrence G. Wasden, Idaho Attorney General, Boise, for Appellant. Kenneth K.
        Jorgensen argued.

        Eric D. Frederickson, State Appellate Public Defender, Boise, for Respondent.
        Sally J. Cooley argued.

                          ______________________________________

BURDICK, Chief Justice.
        This case arises from a DUI suspect’s request to make a phone call from jail following
his arrest. The State appeals an order of the Kootenai County district court granting Jeffery
Dwayne Stegall’s motion to suppress blood alcohol concentration (BAC) evidence obtained from
a blood draw. The district court granted Stegall’s motion after determining that his right to due
process had been violated when police officers at the jail refused his request to make a phone
call. The State argues on appeal that the district court erred in determining Stegall’s due process
rights were violated because the officers were not acting in bad faith when they failed to allow
him access to a phone.
                  I.     FACTUAL AND PROCEDURAL BACKGROUND
        On the evening of June 21, 2019, three Idaho State Police troopers were out searching for
a reported car accident when they came across a car parked on the shoulder of the interstate with

                                                  1
its rear left tire on the fog line. One of the troopers stopped to investigate while the other two
continued to search for the reported accident. The trooper approached the vehicle and found
Stegall slumped forward in the driver’s seat. The trooper woke Stegall up by knocking on the
front passenger window. The trooper then leaned toward the partially open back window to
speak to Stegall and smelled the odor of alcohol coming through the window. He asked Stegall
whether he was “all right.” When Stegall responded, the trooper observed that his speech was
slurred and his eyes were glassy and bloodshot. Based on his observations, the trooper suspected
Stegall had been driving under the influence of alcohol and transitioned into a DUI investigation.
       Unable to find the reported accident, the other troopers returned to provide back up for
the first trooper at around 6:30 p.m. Shortly after the other troopers arrived, the first trooper
asked Stegall to get out of the vehicle. They initially planned to question him and conduct field
sobriety tests along the side of the road. However, after learning that he had an outstanding arrest
warrant, they decided to arrest him and conduct field sobriety tests at the jail. On the way to the
jail, Stegall stated several times that he wanted a lawyer and that he was going to get a lawyer.
       At the jail, law enforcement officers obtained a warrant and drew Stegall’s blood for
BAC testing. During the blood draw, Stegall requested a lawyer several times. The officers at the
jail had a difficult time hitting a vein while collecting a blood sample, obtaining only a partial
sample from Stegall. After the blood draw, Stegall was moved into another room where there
was no access to a phone. He asked several times to make a phone call, but was not allowed
access to a phone until the next morning. The results of the blood test indicated that he had a
BAC of 0.232 g/100 cc. The State subsequently charged Stegall with a felony for driving under
the influence in violation of Idaho Code section 18-8004.
       Before a trial could take place, Stegall filed a motion to suppress. He argued, among
other things, that the State violated his right to due process by refusing to allow him to make a
phone call until the morning after his arrest. The district court held a hearing where Stegall
testified that he had asked the booking officer to let him make a phone call to a lawyer before the
blood draw, but was ignored. He further testified that he asked the booking officer and several
other officers for a phone call after the blood draw, but was not allowed access to a phone until
the following morning.
       After hearing the parties’ arguments and taking the matter under advisement, the district
court issued a written decision granting Stegall’s motion to suppress in part. The district court

                                                 2
reasoned that Stegall’s testimony that he asked the booking officer and other jail officers for
access to a phone was not challenged with conflicting evidence by the State, and that due process
required the officers to allow him to make a phone call once he had requested it. Because Stegall
had not been allowed to use the phone until the next morning, when independent testing would
no longer have been of evidentiary value, the district court concluded that Stegall’s right to due
process had been violated and ordered suppression of the BAC evidence on that basis.
       The State timely appealed.
                                     II.     ISSUE ON APPEAL
Did the district court err in granting Stegall’s motion to suppress the BAC test results on the
ground that his right to due process was violated when he was not allowed a phone call until the
morning after his arrest?
                              III.         STANDARD OF REVIEW
       “In reviewing a district court order granting or denying a motion to suppress evidence,
the standard of review is bifurcated.” State v. Purdum, 147 Idaho 206, 207, 207 P.3d 182, 183
(2009) (quoting State v. Watts, 142 Idaho 230, 232, 127 P.3d 133, 135 (2005)). “This Court will
accept the trial court’s findings of fact unless they are clearly erroneous but will freely review the
trial court’s application of constitutional principles to the facts found.” State v. Danney, 153
Idaho 405, 408, 283 P.3d 722, 725 (2012) (citing Purdum, 147 Idaho at 207, 207 P.3d at 183).
“Findings of fact are not clearly erroneous if they are supported by substantial and competent
evidence.” Id. (citing State v. Bishop, 146 Idaho 804, 810, 203 P.3d 1203, 1209 (2009)).
                                           IV.   ANALYSIS
       “Procedural due process imposes constraints on governmental decisions which deprive
individuals of ‘liberty’ or ‘property’ interests within the meaning of the Due Process Clause of
the Fifth or Fourteenth Amendment.” Mathews v. Eldridge, 424 U.S. 319, 332 (1976). “The right
of an accused in a criminal trial to due process is, in essence, the right to a fair opportunity to
defend against the State’s accusations.” Chambers v. Mississippi, 410 U.S. 284, 294 (1973). The
concept of due process is flexible in nature, calling for “such procedural protections as the
particular situation demands.” Morrissey v. Brewer, 408 U.S. 471, 481 (1972).
       To determine whether state action violates an individual’s right to procedural due
process, three distinct factors must be considered: (1) “the private interest that will be affected by
the official action;” (2) “the risk of an erroneous deprivation of such interest through the
procedures used, and the probable value, if any, of additional or substitute procedural

                                                   3
safeguards;” and (3) “the Government’s interest, including the function involved and the fiscal
and administrative burdens that the additional or substitute procedural requirement would entail.”
Mathews, 424 U.S. at 334–35 (citation omitted).
       Stegall’s “right to a fair opportunity to defend against the State’s accusations” includes an
interest in obtaining evidence to refute the State’s evidence against him. The Court of Appeals
analyzed a nearly identical issue in State v. Carr, 128 Idaho 181, 911 P.2d 774 (Ct. App. 1995).
In that case, a police officer arrested Carr for driving under the influence and transported her to
the county jail. Id. at 182, 911 P.2d at 775. At the jail, the officer was preparing to administer an
evidentiary breath test when Carr asked for access to a phone so that she could contact an
attorney. Id. The officer informed her that she did not have a right to an attorney before the
breath test was administered. Id. After the administration of the breath test, Carr was taken to a
holding cell where her repeated requests to contact an attorney were denied. Id. After
approximately five hours had passed, she was allowed to make a phone call, which she used to
contact a bondsman. Id.
       Applying the first factor listed above, the Court of Appeals explained that the private
interest at stake was the arrested individual’s interest in “procuring evidence which would
challenge the results of the State’s BAC test.” Id. at 184, 911 P.2d at 777. Given the “inherent
exigency” that exists in a DUI setting because of the inevitable destruction of alcohol in the
blood by the metabolism, the Court further reasoned that the “only opportunity for a defendant in
a DUI case to gather exculpatory evidence is within a reasonable time following arrest and
administration of the State’s BAC test.” Id. (citations omitted). Because a phone call provides the
means by which an arrestee in a DUI case is able to gather evidence to refute the State’s
evidence of intoxication, the Court of Appeals concluded that “when a person is arrested for DUI
and given an evidentiary BAC test, that person must be allowed, at a minimum, to make a phone
call upon request to do so.” Id.
       The Court of Appeals is not alone in determining that a DUI arrestee has a due process
interest in procuring evidence within a reasonable time after the State has tested the individual’s
BAC. See, e.g., Bilbrey v. State, 531 So. 2d 27 (Ala. Crim. App. 1987), abrogated on other
grounds by State v. Thrasher, 783 So. 2d 103 (Ala. 2000); McNutt v. Superior Court, 648 P.2d
122 (Ariz. 1982); Brown v. Mun. Court, 150 Cal. Rptr. 216 (Ct. App. 1978); Jones v. State, 409
S.E.2d 251 (Ga. Ct. App. 1991); Scarborough v. State, 261 So. 2d 475 (Miss. 1972); State v.

                                                 4
Swanson, 722 P.2d 1155 (Mont. 1986); State v. Bumgarner, 389 S.E.2d 425 (N.C. Ct. App.
1990); State v. Choate, 667 S.W.2d 111 (Tenn. Crim. App. 1983). We agree with the Idaho
Court of Appeals, as well as other courts around the country, that Stegall had a due process
interest in obtaining evidence to refute the State’s case against him.
           In the DUI context, this constitutional due process interest in obtaining evidence overlaps
with the statutorily provided right to independent testing. See I.C. § 18-8002(4)(f).1 The former is
a broader constitutional right to obtain evidence used to build the case for one’s innocence. The
latter is a specific statutory right to independent BAC testing, triggered by the State’s
administration of its own test. Id. The statutory right is also evidence that the legislature
appreciates the importance of an arrestee’s ability to build his case for innocence without
unreasonable interference by law enforcement officers. These concerns are further heightened in
the context of BAC testing due to the truncated timeframe in which an arrestee may obtain
meaningful independent evidence because of the body’s natural metabolization of alcohol in the
bloodstream. See State v. Wulff, 157 Idaho 416, 420, 337 P.3d 575, 579 (2014) (stating that the
body’s metabolization of alcohol is one factor to consider in an exigent circumstances analysis).
           To invoke the statutory right to independent testing, the Court of Appeals has required
that DUI arrestees do so explicitly. State v. Hedges, 143 Idaho 884, 887–88, 154 P.3d 1074,
1077–78 (Ct. App. 2007) (“[P]olice are not required to guess whether a defendant has asserted
his or her right based upon the defendant's passing references to additional testing. We conclude
that, once informed of this right, a defendant must make a clear and unambiguous statement of
his or her desire to obtain an independent BAC test, such that a reasonable police officer under
the circumstances would understand the statement to be an affirmative assertion thereof.”).
Indeed, the statute only prohibits the use of evidence obtained pursuant to evidentiary testing
where the DUI arrestee has been denied the ability to obtain such testing. See I.C. §
18-8002(4)(f) (“The failure or inability to obtain an additional test or tests by a person shall not


1
    Idaho Code section 18-8002(4)(f) provides that:
           After submitting to evidentiary testing at the request of the peace officer, [a DUI arrestee] may,
           when practicable, at his own expense, have additional tests made by a person of his own
           choosing. The failure or inability to obtain an additional test or tests by a person shall not preclude
           the admission of results of evidentiary testing for alcohol concentration or for the presence of
           drugs or other intoxicating substances taken at the direction of the peace officer unless the
           additional test was denied by the peace officer.
I.C. § 18-8002(4)(f).

                                                             5
preclude the admission of results of evidentiary testing . . . unless the additional test was denied
by the peace officer.”). It stands to reason that an officer cannot deny additional evidentiary
testing if it was never explicitly requested by the DUI arrestee in the first place.
          Similarly, to invoke the constitutional due process right to gather evidence, a DUI
arrestee must make clear to the State actors his desire to do so. There can be no doubt that a DUI
arrestee who explicitly requests a phone call to obtain independent evidentiary testing has
invoked both his statutory right to independent testing and his constitutional due process right to
obtaining evidence to rebut the case against him. Denial of such a request for an unreasonable
amount of time violates both rights.
          However, this case is not so clear-cut. Stegall did not, at any point, state to any of the
officers that his desire to make a phone call was for the purpose of obtaining independent
evidentiary testing. Instead, Stegall’s uncontroverted testimony was that he asked the booking
officer for a phone call to a lawyer before his blood was drawn and that he repeated his phone
call request to the booking officer and several other officers after his blood was drawn. He did
not specify whether he mentioned contacting a lawyer in making his post-blood-draw requests
for a phone call. These facts require us to consider two questions: (1) Is a DUI arrestee’s request
to make a phone call to contact an attorney sufficient to invoke his due process right to gather
evidence?; and, if so, (2) did Stegall unequivocally request a phone call to an attorney? We
answer both questions in the affirmative.
          As to the first question, the Court of Appeals has explained that a request to call an
attorney “is essentially considered the same as an outright request for alternative testing or
evidence preservation.” State v. Jacobson, 150 Idaho 131, 137 n.2, 244 P.3d 630, 636 n.2 (Ct.
App. 2010) (citing State v. Carr, 128 Idaho 181, 911 P.2d 774 (1995)). As discussed above, the
Court of Appeals also reasoned in State v. Carr that a phone call is the primary means by which
a DUI arrestee is able to gather evidence to refute the State’s case against him. 128 Idaho at 184,
911 P.2d at 777. In addition to arranging for independent BAC testing, a phone call could be
used to
          arrange for a photograph to be taken to demonstrate that the arrestee's eyes were
          not bloodshot but were clear and white; prepare a tape recording to demonstrate
          that the arrestee had clear speech; videotape the arrestee to show that he or she
          has balance and is able to walk in a straight line; perform a gaze nystagmus test to
          show smooth eye pursuit at all angles; or simply serve as a witness who observed
          the aforementioned characteristics of sobriety.

                                                   6
Id. at 184–85, 911 P.2d at 777–78.
        While we do not think a request to call an attorney meets the requirement that a DUI
arrestee explicitly invoke his statutory right to independent evidentiary testing, we agree with the
Court of Appeals that such a request is sufficient to invoke the broader constitutional due process
right to procure evidence for his defense. A DUI arrestee who is detained without a means of
communicating with the outside world has little to no ability to arrange for evidence to be
gathered. Other than arranging for independent BAC testing himself, which would also typically
require access to a phone, contacting an attorney very well may be a DUI arrestee’s best hope of
obtaining evidence to build his case. Unreasonably denying him access to a phone until after the
alcohol in his blood has dissipated, despite his request to contact an attorney, interferes with his
due process interest in obtaining such evidence. Other state courts have come to similar
conclusions. See, e.g., McNutt, 648 P.2d at 125 n.2 (“If after taking or refusing to take the test a
defendant demands to contact a lawyer, he should promptly be given that opportunity.”);
Scarborough, 261 So. 2d at 477 (“To limit [a DUI arrestee’s] access to an attorney or friends
until after a certain number of hours have passed is in effect denying him effective means to
prepare a defense.”).2 Therefore, we conclude that unreasonably denying a DUI arrestee’s
request for a phone call to contact an attorney violates the arrestee’s right to due process. What is
reasonable depends upon the circumstances of each case. Bilbrey, 531 So. 2d at 29.
        Having determined that a request for a phone call to an attorney invokes the due process
right to obtain evidence, we turn now to whether Stegall unequivocally made such a request in
this case. Based on the uncontroverted testimony considered by the district court, we conclude
that he did. Before the State’s BAC test was administered, Stegall asked the booking officer if he
could “get a phone call to a lawyer,” but was never given an answer. He again asked the booking
officer to let him make a phone call after his blood was drawn, though it is unclear from his
testimony whether he indicated to the booking officer that the purpose of his request was still to
contact an attorney. While it is true that a DUI arrestee has no right to access a phone or to call a
lawyer before a BAC test is administered, State v. Green, 149 Idaho 706, 710, 239 P.3d 811, 815
(Ct. App. 2010), such a request can still help to inform State actors as to the purpose of a
subsequent request. When Stegall again asked the booking officer for access to a phone after his

2
 Because we ultimately conclude in this opinion that Stegall unequivocally requested access to a phone for the
purpose of contacting an attorney, we need not determine whether denying a DUI arrestee’s request for a phone call
would violate due process where the arrestee does not specify the intended purpose of the call.

                                                        7
blood was drawn, close in time to his original request and without any stated change in purpose,
a reasonable officer would understand that the purpose of the requested call was the same as
before—to contact an attorney. Therefore, we conclude that a DUI arrestee invokes his due
process right to gather evidence when he unequivocally requests access to a phone to contact an
attorney and that Stegall invoked that right in this case.
       Having identified the private interest invoked in this case, we turn now to the second
factor articulated in Mathews v. Eldridge, 424 U.S. 319, 335 (1976) (citation omitted). In
analyzing this factor, we conclude that the procedure followed by the law enforcement officers in
this case—ignoring a DUI arrestee’s request to call an attorney until the morning after his
arrest—presents a serious risk of erroneous deprivation of the DUI arrestee’s interest in
gathering evidence for his defense. Furthermore, the probable utility of additional procedural
safeguards, such as allowing a DUI arrestee, upon his request, to make a phone call to an
attorney within a reasonable time after the State administers a BAC test, is great. Such a phone
call ensures that the DUI arrestee is given an opportunity to gather evidence to refute the charge
against him.
       As to the third and final factor, the additional fiscal or administrative burden of allowing
a DUI arrestee to make a phone call to an attorney after administration of a BAC test is minimal.
Jails typically have phones designated for use by detainees. Without evidence that a DUI
arrestee’s use of a phone would have posed a threat to officer safety or placed some other undue
burden on law enforcement resources, the slight burden on the State does not outweigh the
significant risk posed by denying Stegall’s request to call an attorney. Therefore, we conclude
that the officers’ failure to grant Stegall’s request for access to a phone to call an attorney within
a reasonable amount of time denied him the opportunity to obtain independent evidence, and
therefore, violated his right to due process.
       Finally, the State argues that U.S. Supreme Court precedent requires a DUI arrestee to
show bad faith on the part of law enforcement if the evidence the DUI arrestee seeks to obtain is
of unknown exculpatory value. The State cites Arizona v. Youngblood, 488 U.S. 51 (1988), in
support of its argument. However, Youngblood involved law enforcement failing to preserve
evidence that it had already collected. See Youngblood, 488 U.S. at 53–54, 57 (explaining that
the police’s failure to put the clothing of a sexual assault victim in a refrigerator to preserve
sensitive biological evidence was not a due process violation because the police had not acted in

                                                  8
bad faith). As discussed above, the present case implicates the State’s duty to avoid impeding a
defendant’s ability to obtain evidence through his own investigation, as opposed to a duty to
preserve evidence that it has already collected or discovered. As such, the bad faith analysis from
Youngblood is inapplicable.
                                    V.     CONCLUSION
       In light of the foregoing, we hold that the district court did not err in determining the jail
officers violated Stegall’s right to procedural due process when, despite his requests, they failed
to allow him access to a phone for the purpose of contacting an attorney until the morning
following his arrest. Accordingly, the district court’s order granting Stegall’s motion to suppress
evidence of BAC is affirmed.
       Justices BRODY, BEVAN, STEGNER and MOELLER CONCUR.




                                                 9